                                                                                                                                                            11
    AO 245B (Rev. 02/0812019) Judgment in a Criminal Petty Case (Modified)                                                                     Page I ofl



                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                                                       (For Offenses Committed On or After November I, 1987)
                                    v.

                     Gustavo Valdovinos-Martinez                                       Case Number: 3:19-mj-20870

                                                                                       Frank Torres Morell
                                                                                       Defendant's Attorney


    REGISTRATION NO. 83320298

    THE DEFENDANT:
     IZI pleaded guilty to count(s) 1 of '-'V''"I-''"·""
                                              ----'--"-------------------------
     0 was found guilty to count(s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                   Nature of Offense                                                                 Count Number(s)
    8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                        1

          The defendant has been found not guilty on count(s)
          Count(s)
                                                                              -------------------
                                                                                 dismissed on the motion of the United States.
                       ----------------~


                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                    ~ TIME SERVED                                  D                                         days

     IZI Assessment: $10 WAIVED IZI Fine: WAIVED
     IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documentsin
     the defendant's possession at the time of arrest upon their deportation or removal.
         Court recommends defendant be deported/removed with relative,                          charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Friday, February 15, 2019
                                                                                   Date of Imposition of Sentence
                           .   ,~




    Received ··- \, \.         "--~·
                                                                                   HO 0    BLE KAREN S. CRAWFORD
                                                         FILED                     UNITED STA TES MAGISTRATE JUDGE



    Clerk's Office Copy
                                                    I   Feb 15 2019
                                                  CLERK, U.S. DISTRICT COURT                                                        3: l 9-mj-20870
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                              BY          s1 ericas       DEPUTY
i
